Citation Nr: 0834484	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  00-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the creation of the indebtedness due to overpayment 
of compensation for a dependent spouse was proper.

(The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for pruritic dermatitis, is the issue 
of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to June 
1999 with 4 years 8 months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from an Administrative Decision dated in March 2007 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in St. Petersburg, Florida, which determined that an 
overpayment of compensation benefits had been created.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran is challenging the propriety of a debt created 
due to an overpayment, shown to be in the amount of $5,437, 
according to the June 2007 statement of the case.  In a March 
2007 action, the RO determined that additional payments for 
benefits based on dependency had been made based on the 
veteran's marriage to "K" during a time in which they were 
no longer married, resulting in an overpayment of benefits.  
This determination was based on the information apparently 
given by the veteran on a claim for dependents said to have 
been received by the RO on January 9, 2006.  According to the 
RO, the veteran indicated that he was divorced from K on 
August [redacted], 2001, but continued to receive additional benefits 
based on his marriage to her.  The RO also noted that the 
veteran indicated that he married "J" on August [redacted], 2001 
and divorced her on June [redacted], 2004, but the RO was unable to 
pay any dependency benefits based on his marriage to "J" as 
the veteran did not keep the VA apprised of this change in 
marital/dependency status in a timely fashion.  The March 
2007 action resumed additional payments based on dependency 
in October 1, 2005 after the veteran notified the RO of his 
marriage to "D" on September 24, 2005.  

The veteran has appealed this determination and while 
conceding that he was in receipt of VA benefits for dependent 
"K" during a time in which he was not married to her, has 
continued to challenge the validity of the debt.  First, he 
has alleges that he was never given proper notification of 
the need to promptly notify the VA of any change in the 
status of his dependents.  He also alleges that the VA 
received notice of the changes in his dependency status via 
medical documents obtained over the years.  He has also 
argues that even if the VA is entitled to recoup payment that 
he received based on his marriage to "K": during the time 
in which they were no longer married, that he should in turn 
be reimbursed by the VA for the period in time in which he 
was married to "J".  He also alleges that even if he were 
not entitled to the additional payment while married to 
"J", the amount of the debt calculated is nevertheless 
inaccurate.  He has also maintains that he was entitled to 15 
months of additional of payments for a stepdaughter who was 
over 18 and attending school at his house for 15 months prior 
to January 2007, and that this should be factored in the 
calculations.  

However, the record before the Board does not contain 
sufficient information to determine the validity of the debt.  
Of note, the Board observes that the January 9, 2007 claim 
for dependents which triggered the overpayment is not 
associated with the claims folder and an attempt should be 
made to obtain this along with any other potentially relevant 
information.  The March 2007 RO action indicated that the 
amount of the overpayment was calculated by the VA Debt 
Management Center.  It is not clear whether the January 9, 
2007 claim in question may be in the possession of the VA 
Debt Management Center, or whether this facility possesses 
any additional evidence which may be pertinent to this claim.

Given the veteran's challenges regarding the calculation of 
this debt and the fact that the record contains no evidence 
showing as to how this amount was calculated, the Board also 
finds that an explanation regarding the debt would be useful.  
The discussion should explain the amounts that were paid to 
the veteran and any changes, including payments made by the 
veteran.  The veteran should be apprised of the information 
and explanation and provided any additional relevant laws and 
regulations.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain, and associate 
with the claims file, the veteran's claim 
for dependents (VA Form 21-686c) said to 
have been received on January 9, 2006 at 
the VA RO.  In doing so, the AOJ should 
contact the VA Debt Management Center 
(DMC), to assist with this search, and 
additionally should obtain copies of all 
available records related to the matter 
on appeal that are held by the DMC.  The 
AOJ should document its efforts to obtain 
these records.  If requests for these 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

2.  Following completion of 1 above, the 
AOJ should set forth in the record a 
written paid and due audit of the 
veteran's compensation for the period of 
the overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment that was repaid 
by the veteran.  A copy of the written 
audit should be inserted into the claims 
file and another provided to the veteran 
and his representative.

3.  Thereafter, the AOJ should review 
whether the creation of the debt(s) at 
issue was proper.  If upon completion of 
the requested action, any issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal.  Thereafter, the veteran should 
be afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




